 494DECISIONSOF NATIONALLABOR RELATIONS BOARDDean Foods Company,Inc.andOil,Chemical andAtomic Workers International Union,AFL-CIO.Case 26-CA-2949May 17, 1968DECISION AND ORDERBy MEMBERSFANNING,JENKINS,AND ZAGORIAOn February 16, 1968, Trial Examiner CharlesW. Schneider issued his Decision in the above-enti-tled proceeding, finding that Respondent had en-gaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelationsAct, asamended,and recommending thatit cease and desist therefrom and take certain affir-mative action, as set forth in the attached Trial Ex-aminer's Decision. Thereafter, the Respondent filedexceptions to the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, asamended, the Na-tionalLaborRelations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the Trial Examiner'sDecision,the exceptions,and the entire record inthis case,and hereby adopts the Trial Examiner'sfindings,conclusions,and recommendations.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Dean Foods Company, Inc., Memphis,Tennessee,itsofficers,agents, successors,and assigns, shalltake the action set forth in the Trial Examiner'sRecommended Order,as so modified.Delete from paragraph 2(b) of the Trial Ex-aminer'sRecommended Order that part thereofwhich reads"to be furnished"and substitute there-fore"provided...."TRIAL EXAMINER'S DECISIONSTATEMENTOF THE CASEThe Representation Proceeding'CHARLES W. SCHNEIDER,Trial Examiner: Uponpetition for certificationas collective-bargainingrepresentativefiled by Oil, Chemical and AtomicWorkersInternationalUnion,AFL-CIO,hereincalled the Union,the RegionalDirector for Region171 NLRB No. 6026 of theBoardon May 31, 1967, approved aStipulationfor Certification Upon ConsentElectionexecuted by the Dean Foods Company, Inc., Mem-phis, Tennessee, herein called the Respondent, andby the Union. The appropriate bargaining unit wasstipulated to be the unit set out hereinafter.Pursuant to the stipulation,an election by secretballot was conducted on July 20, 1967, under thedirection and supervision of said Regional Director.There were approximately 50 eligible voters; 45cast ballots of which 23 were for and 17 against theUnion. There were 5 challenged ballots. On July25, 1967, the Respondent filed timely objections toconduct affecting the results of the election. OnSeptember 1, 1967, theRegionalDirector, after in-vestigation, issued a report on objections in whichhe recommended that the objections be overruledin their entirety and that the Union be certified asthe exclusive representative of the employees in theappropriateunit.Thereafter,on September 7,1967, Respondent filed exceptions to the report onobjections, requesting review by the Board of theRegionalDirector's report on objections. On Oc-tober 20, 1967, theBoard issued its Decision andCertification of Representative, in which it adoptedthe Regional Director's findings and recommenda-tions, saying that "The Employer's exceptions, inour opinion,raise no material or substantial issuesof fact or law which would warrant reversal of theRegional Director's findings and recommendationsor require a hearing." Accordingly, the Board cer-tified the Union as the representative of the em-ployees in the appropriateunit.On November 7,1967, Respondent filed a request to review andreconsider the Board's Decision and the record. OnNovember 17, 1967, the Board denied Respon-dent's request as containing"nothing not previ-ously considered by the Board."The Complaint CaseOn December 1, 1967, the Union filed the unfairlabor practice charge involved in the instant case,in which it alleged that since on or about October27, 1967, and at all times since, the Respondent hasrefused to bargain collectively with the Union.On December 15, 1967, the General Counsel, bythe Regional Director of Region 26, issued a com-plaint and notice of hearing alleging that commenc-ing onor about November 27, 1967, and at alltimes thereafter, Respondent has committed unfairlabor practices in violation of Sections 8(a)(I) and(5) and 2(6) and (7) of the Act by refusing to bar-gainwith the Union upon request. In due coursethe Respondent filed its answer to the complaint inwhich certain allegations of the complaint were ad-mitted and others denied.'Administrativeor official notice is taken of the representationproceed-ing, Case 26-RC-2925 SeeSection 9(d) of the NationalLaborRelationsAct DEAN FOODS COMPANY, INC.In its answer the Respondent admitted most ofthe material allegations of the complaint includingthe jurisdictional allegations,the appropriateness ofthe bargaining unit,the fact of the election,the cer-tification,the Union's request to bargain,and theRespondent's refusal.However, the answer averredthat the certification was invalid and that Respon-dent was not afforded a hearing based upon his ob-jections to the conduct affecting the results of theelection.The Respondent admits refusing to bar-gain collectively with the Union but bases its refusalto recognize the Union upon"erroneous deter-minations"and deprivation of due process made bythe ... Board"in its certification of the Union.On January 5, 1968, counsel for General Counselfiled a motion for judgment on the pleadings sub-mitting that none of the details set forth in theanswer constitutes a valid defense to the allegationsof the complaint. It was further submitted that theadmissions contained in the answer,consideredtogether with the certification case, conclusivelyestablished the violations alleged in the complaint,and that no hearing is necessary.On January 9, 1968,I issued an order to showcause on the motion for judgment on the pleadingsin which the parties were directed to show cause onor before January 25, 1968, as to whether the mo-tion for judgment on the pleadingsshould begranted.On January 23, 1968,Respondent filed aresponse to General Counsel'smotion for judgmenton the pleadings and order to show cause in whichRespondent admitted most of the material allega-tions of General Counsel'smotion but contendsthat a valid defense exists to the allegations of thecomplaint.Respondent asserts that its answertogether with the prior representation case con-stituted a valid defense.In addition,Respondentfiled a motion to produce evidence in which it is as-serted that "certain documents and affidavits pos-sessed and maintainedby counsel for GeneralCounsel be produced and made a part of therecord."Respondent contends that a documentknown as Employer'sExhibit B has been omittedand not made a part of either this proceeding or thereport on objections of the Regional Director.Respondent moves that"certain documents and in-vestigatory affidavits possessed and maintained bycounsel for the General Counsel"be produced andmade a part of this proceeding or that alternativelycounselforGeneralCounsel'scomplaintbedismissedwith prejudice.On January 30, 1968,counsel for General Counselfileda response to mo-tion of Respondent to produce evidence in whichhe asserts that the documents requested by Respon-IN.L.R.B.v.Macomb Pottery Company,376 F.2d 450(C.A.7), HowardJohnsonCompany,164 NLRB 801;MetropolitanLifeInsuranceCompany,163 NLRB 579. SeePittsburgh PlateGlassCo. vN LAB,313 U.S 146,162 (1941);Rules and Regulations,National Labor Relations Board, Se-ries 8, as revised January I,1965, Sec. 102 67(f).In the case ofBaumruter Corporation v. N L RB.,386 F.2d 117 (C.A 1,1967), the court said:495dent were fully considered by the Regional Directorand the matter consideredby theBoard and aretherefore not matters to be reviewed by a Trial Ex-aminer.Ruling on Motion for Summary Judgment on thePleadingsThe Respondent contends that the election andcertification are invalid and that it is thereforeunder no legal obligation to meet with and bargainwith the Union. However, it is clear that all materi-al issues of fact and law in this regard have been de-cided by the Board.The questions of the validity of the election, themerit of the Respondent's objections to it, andwhether the Union should be certified as the collec-tive-bargaining representative were decided by theBoard in the representation proceeding. It isestablished Board policy, in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances, not to permit litigation be-fore a Trial Examiner in a compalint case of issueswhich were or could have been litigated in a priorrelated representation proceeding.2The Trial Examiner has no authority to reviewthe Board's final disposition of the representationissuesor to question its conclusions made on theexistingrecord. The Respondent is free, in excep-tions to this Decision, to request the Board toreconsider its conclusions, and in the event of anunfavorable final order by the Board may requestreview in an appropriate court of appeals. At thisstage of the proceedings, however, absent newlydiscovered or previously unavailable evidence orspecial circumstances, the Board's disposition ofthe representation matter is the law of the case andbinding on the Trial Examiner. No such evidence orcircumstances are asserted or offered by theRespondent here.The refusal to bargain being conceded, there isno issue litigable before a Trial Examiner, andtherefore no matter requiring hearing. In such cir-cumstances the Board and the Trial Examiner haveauthority to enter summary judgment.It is concluded that summary judgment on thepleadings is appropriate here.There remains the Respondent's motion toproduce evidence. Counsel for General Counsel ob-jects to the production of the evidence requestedby Respondent in that they have previously beenconsidered by the Board, and are therefore not sub-ject to review by a Trial Examiner.The Board is bound by its own prior determinations in the representa-tion proceedings in the absence of newly discovered evidence Hence,the Board was not required to grant a hearing and did not abuse its dis-cretion in denying these requests 496DECISIONSOF NATIONALLABOR RELATIONS BOARDWithrespect to the request by Respondent forthe production of "certain documents and in-vestigatoryaffidavitspossessed and maintained byGeneral Counsel,"it is to be noted that rulings bythe Trial Examiner granting similar motions werereversedby the Board inLTV Electrosystems, Inc.,166 NLRB938, and inGolden Age Beverage Com-pany,167 NLRB151. In viewof thisauthority theRespondent's request for inclusionof theaforesaidmaterial as a partof the recordin this proceeding isdenied.See alsoIntertype Company v. Pennello,269F. Supp. 573 (D.C.Va.). The GeneralCounsel'smotion for summary judgment on the pleadings isgranted,and Iherebymake the following further:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTDean Foods Company, Inc., the Respondent, is aMichigan corporation with its principal office andplace of business located in Memphis, Tennessee,where it is engaged in the manufactureof dairyproducts.During the past 12-month period, whichperiod is representative of all times material herein,Respondent purchased and received goods andproducts valued in excess of $50,000 directly frompoints located outside the State of Tennessee and,during the same period,sold and shipped from itsMemphis, Tennessee, plant products valued in ex-cess of $50,000 directly to points outside the Stateof Tennessee.Respondent is an employer engaged in commercewithin themeaningof Section 2(6) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisnow and has been at all timesmaterial herein a labor organizationwithin themeaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESployees and working leadmen;excluding ex-ecutive and administrative employees,super-visors and superintendents, office clerical em-ployees and guards,and all other employees.On July 20, 1967, a majority of Respondent'semployees in the appropriate unit selected theUnion as their collective-bargaining representativein a secret ballot election conducted under the su-pervision of the Regional Director for Region 26 ofthe NationalLaborRelations Board.On October 20, 1967, the National Labor Rela-tionsBoard,after consideration of Respondent'sobjection to the above-described election, certifiedtheUnion as the exclusive collective-bargainingagent of the employees in the said unit.At all times since July 20, 1967, the Union, byvirtue of Section 9(a) of the Act, has been and isnow the exclusive representative of all employees inthe appropriate unit for purposes of collective bar-gaining with respect to rates of pay,wages, hours ofemployment,and other terms and conditions of em-ployment.On or about November 21, 1967, the Unionrequested Respondent to bargain collectively withtheUnion as the exclusive collective-bargainingrepresentative of Respondent's employees in theappropriate unit.On or about November 27, 1967, Respondentrefused to bargain collectively with the Union assuch representative.By such action the Respondent has engaged inunfair labor practices in violationof Section8(a)(5)of the Act and has interfered with,restrained,and coerced its employees in violationof Section 8(a)(1) of the Act.The aforesaid unfair labor practices affect com-merce within the meaning of Section2(6) and (7)of the Act.Upon the foregoing findings and conclusions, andthe entire record in the case,I recommend that theBoard issue the following:The following employees of Respondent con-stitute a unit appropriate for the purpose of collec-tive bargaining within the meaning of Section 9(b)of the Act:All production and maintenance employees atRespondent's plant at 2040 Madison Avenue,Memphis, Tennessee,including cooler wor-kers,pure-pak operators and maintenancemen, pasteurizer operators,cheesemakers,glass filler operators,receiving men, case roomcheckers,semi-trailer drivers,laboratory wor-kers, butter printers,cheese packing operators,and all helpers in said classifications,truck andmaintenance mechanics,and plant clerical em-'The purpose of this provision is to ensure that the employees in the ap-propriate unit will be accorded the services of their selected bargainingagent for the period provided by law SeeMar-Jac PoultryCo , Inc . 136ORDERA. For the purpose of determining the durationof the certification the initialyearof certificationshall be deemed to begin on the date the Respon-dent commences to bargain in good faith with theUnion as the recognized bargaining representativein the appropriate unit.'B.Dean FoodsCompany,Inc.,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectivelywithOil,ChemicalandAtomicWorkers InternationalUnion,AFL-CIO,as the exclusive collective-bar-NLRB785,Commerce Co. d/b/a Lamar Hotel,140 NLRB 226, 229, 328F 2d 600(C.A 5), cert denied379 U S 817 (1964),Burnett ConstructionCo,149 NLRB 1419, 1421,350 F 2d 57(C.A 10, 1965) IAN FOODS COMPANY, INC.gainingrepresentative of the employees in the fol-lowing appropriate bargaining unit:All production and maintenance employees atRespondent's plant at 2040 Memphis Avenue,Memphis, Tennessee, including cooler wor-kers,pure-pak operators and maintenancemen, pasteurizer operators, cheese makers,glassfiller operators, receiving men, case roomcheckers, semi-trailer drivers, laboratory work-ers, butter printers, cheese packing operators,and all helpers in said classifications, truck andmaintenance mechanics, and plant clerical em-ployees and working leadmen; excluding ex-ecutive and administrative employees, super-visors and superintendents, office clerical em-ployees and guards, and all other employees.(b) Interfering with the efforts of said thion tonegotiate for or represent employees as an exclu-sive collective-bargaining representative, or in anylike or related manner interfering with employee ef-forts at self-organization.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with Oil,ChemicalandAtomicWorkers InternationalUnion, AFL-CIO, as the exclusive representative ofthe employees in the appropriate unit with respectto ratesof pay,wages, hours of employment, andother terms and conditions of employment,and em-bodyina signed agreement any understandingreached.(b) Post at its Memphis, Tennessee,plant, co-pies of the attached notice marked"Appendix. "4Copiesof said notice,on formsprovided by the Re-gionalDirector for Region 26, after being dulysigned by Respondent's authorized representative,shall be postedby theRespondent immediatelyupon receipt thereof,and be maintainedby it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted.Reasonable stepsshall be takenby theRespondent to insure that saidnotices are not altered,defaced,or covered by anyother material.(c)Notifythe Regional Director for Region 26,inwriting,within 20daysfrom the receipt of thisDecision,whatsteps have beentaken to complyherewith.5' In the event that this Recommended Order is adopted by the Board, thewords"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 26,in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEES497Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended, we herebynotify our employees that:WE WILL NOT refuse to bargain collectivelywith Oil, Chemical and Atomic Workers Inter-nationalUnion, AFL-CIO, as the exclusivecollective-bargaining representative of all ouremployees in the following appropriate unit:Allproductionandmaintenance em-ployees at out plant at 2040 MadisonAenue,Memphis, Tennessee, includingcooler workers, pure-pak operators andmaintenance men, pasteurizer operators,cheesemakers,glassfilleroperators,receiving men, case room checkers, semi-trailer drivers, laboratory workers, butterprinters, cheese packing operators, and allhelpers in said classifications, truck andmaintenance mechanics, and plant clericalemployees and working leadmen; exclud-ingexecutiveand administrative em-ployees, supervisors and superintendents,office clerical employees and guards, andall other employees.WE WILL NOT interfere with the efforts ofthe Union to negotiate for or represent em-ployees in the appropriate unit as collective-bargaining representative, or in any like or re-lated manner interfere with, restrain, or coerceemployees in the exercise of their rights underthe Act.WE WILL bargain collectively with the Unionas exclusive collective-bargaining representa-tive of the employees in the appropriate unitand, if an understanding is reached, WE WILLsigna contract with the Union.DEAN FOODS COMPANY,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board'sRegionalOffice, 746 Federal OfficeBuilding,167 NorthMainStreet,Memphis,Tennessee38103,Telephone 534-3161.